EXHIBIT 10.2
[*] denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
EXECUTION COPY
AMENDMENT NO. 2 to LOAN AND SECURITY AGREEMENT
          THIS AMENDMENT NO. 2 to LOAN AND SECURITY AGREEMENT (this “Amendment”)
is being executed and delivered as of September 15, 2008, by and among MIDWAY
HOME ENTERTAINMENT INC., a Delaware corporation (“Midway”), as Administrative
Borrower on behalf of the “Companies” (as defined in the Credit Agreement
referred to below), and NATIONAL AMUSEMENTS, INC., a Maryland corporation, as
Lender (the “Lender”). All capitalized terms used herein without definition
shall have the same meanings as set forth in the hereinafter identified and
defined Credit Agreement.
W I T N E S S E T H:
          WHEREAS, the Lender, Midway, Midway Amusement Games, LLC, a Delaware
limited liability company, Midway Games Inc., a Delaware corporation, Midway
Games West Inc., a California corporation, Midway Interactive Inc., a Delaware
corporation, Midway Sales Company, LLC, a Delaware limited liability company,
Midway Home Studios Inc., a Delaware corporation, Surreal Software Inc., a
Washington corporation, Midway Studios — Austin Inc., a Texas corporation, and
Midway Studios — Los Angeles Inc., a California corporation, have entered into
that certain Loan and Security Agreement, dated as of February 29, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
          WHEREAS, the Lender has agreed to factor certain accounts of Midway
now subject to the security interest of the Lender, as set forth in the Credit
Agreement; and
          WHEREAS, Midway, on behalf of the Companies, has requested that the
Lender agree to amend the Credit Agreement, as set forth herein, and the Lender
has agreed to so amend the Credit Agreement on the terms and conditions of this
Amendment;
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein, the representations and warranties of Midway in
Section 2 hereof, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Midway and the Lender, such parties hereby
agree as follows:
     1. Amendments. As of the date hereof, the Credit Agreement is hereby
amended as follows:
     (a) Section 1.1 of the Credit Agreement is hereby amended to insert the
following new definitions in their appropriate alphabetical sequence:
     “Factoring Agreement” shall mean that certain Factoring Agreement, dated as
of September 15, 2008, by and among Midway, as seller, the Lender, as purchaser,
and MAG, as servicer, as amended, restated, supplemented or otherwise modified
and in effect.

 



--------------------------------------------------------------------------------



 



     “Released Collateral” shall mean all Accounts, together with any unpaid
seller’s rights, rights to inventory, guarantees, collateral, supporting
obligations, letter of credit rights, insurance policies, and proceeds or rights
relating thereto, that are sold or transferred from time to time by Midway to
the Lender pursuant to the Factoring Agreement, and all collections thereon and
proceeds thereof (other than proceeds received by Midway in exchange for such
transfer) whether now existing or hereafter arising or acquired and wheresoever
located.
     “Segregated Accounts” shall mean any of (i) Midway’s deposit account number
[*] maintained with Bank of America, N.A., (ii) Midway’s deposit accounts number
[*] or [*] maintained with Wells Fargo Bank, National Association, or (iii) any
other deposit account designated by Midway as a “Permanent Segregated Account”
with the consent of the Lender.
     (b) The definition of “Permitted Disposition” appearing in Section 1.1 of
the Credit Agreement is hereby amended (i) to insert the additional clause,
“(l) sales of Released Collateral pursuant to the Factoring Agreement”
immediately after clause (k) therein and (ii) to redesignate the final clause in
such definition from “(l)” to “(m)”.
     (c) Section 2.1(c) of the Credit Agreement is hereby amended to insert the
words “(but excluding any amounts on deposit in any Segregated Account)”
immediately after the words “in the aggregate” appearing therein.
     (d) Section 4.1 of the Credit Agreement is hereby amended to insert the
proviso “provided, however, that the security interest granted hereunder shall
not include, and the Lender hereby automatically releases from the security
interest granted hereunder any Collateral that hereafter becomes, Released
Collateral” at the end of the first sentence thereof.
     (e) Section 7.13 of the Credit Agreement is hereby amended to insert the
words “for the Factoring Agreement, or” immediately after the word “Except”
appearing therein.
     (f) Article 8 of the Credit Agreement is hereby amended to delete the word
“or” appearing at the end of Section 8.15, to insert the word “; or” in place of
the period at the end of Section 8.16, and to insert the following new section
at the end of such Article:
     8.17 The occurrence of an “Event of Termination” under and as defined in
the Factoring Agreement.
     2. Representations and Warranties. Midway hereby represents and warrants
that after giving effect to the terms of this Amendment (i) no Default or Event
of Default has occurred and is continuing and (ii) the representations and
warranties contained in the Credit Agreement and the other Loan Documents shall
be true and correct in all material respects on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date).
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended

2



--------------------------------------------------------------------------------



 



     3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to constitute one and the
same instrument. A signature page sent to the Lender or its counsel by facsimile
or other electronic means (including in portable document format (.pdf)) shall
be effective as an original counterpart signature.
     4. Section Titles. The section titles contained in this Amendment are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     5. Governing Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of Illinois.
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

                  MIDWAY HOME ENTERTAINMENT INC.,         as Administrative
Borrower    
 
           
 
  By   /s/ Matthew V. Booty
 
        Title Interim President and Chief Executive Officer    

Signature Page to
Amendment No. 2
to Loan and Security Agreement
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



                  NATIONAL AMUSEMENTS, INC.,         a Maryland corporation, as
Lender    
 
           
 
  By:   /s/ Richard J. Sherman
 
        Title: Vice President    

Signature Page to
Amendment No. 2
to Loan and Security Agreement
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 